Citation Nr: 1010033	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  99-13 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD) and 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from July 1964 to June 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In December 2001 the Board denied the appellant's claim.  In 
January 2003, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision and remanded the 
case to the Board for further adjudication.  The Secretary 
appealed the decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit). 

In April 2004, the Federal Circuit granted the Secretary' s 
motion to vacate the Court's January 2003 order and remanded 
the matter to the Court for further proceedings.  In July 
2004, the Court vacated the Board's decision of December 2001 
and remanded the case for further adjudication.

In October 2008, the Board remanded the case for further 
development.  The appeal is REMANDED to the Department of 
Veterans Affairs Regional Office.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is claiming service connection for PTSD.  At 
the outset, the Board notes that the Court has held that 
claims for service connection for PTSD may encompass claims 
for service connection for other psychiatric diagnoses.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the instant 
case, the record shows that the appellant has been diagnosed 
with major depressive disorder.  The VA examination report of 
October 1987 notes diagnoses of PTSD and major depressive 
disorder.  The only experience noted as the cause of these 
disabilities was the appellant's experiences in service.  The 
RO has not adjudicated this claim.  Pursuant to the holding 
in Clemons, the Board finds that there is a pending claim for 
service connection for major depressive disorder which must 
be adjudicated.  

In regards to the claim for service connection for PTSD, the 
appellant has alleged as stressor the suicide of a friend in 
service.  The record contains diagnoses of PTSD related to 
this claimed stressor.  

In a PTSD questionnaire of October 1998, the appellant 
reported that in late 1965 to 1966 he heard a gunshot and 
that when he went into a fellow serviceman's room, he found 
his dead body with blood and pieces of him on the wall.  He 
reported he was ordered to guard the body until the proper 
authorities arrived at the scene.  

In June 1999 the RO requested the appellant's representative 
at the time, the Disabled American Veterans, requested that 
the appellant's unit records be obtained.  

At a personal hearing before a hearing officer at the RO in 
June 2000, the appellant testified that during his service in 
Germany, a fellow servicemember committed suicide by shooting 
himself in the chest.  He testified that upon hearing the 
gunshot, he immediately went into the fellow soldier's room 
where the soldier was white and shaking.   

In July 2000, the RO requested verification of the 
appellant's claimed inservice stressor from the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR).  The RO provided the appellant's description of 
the alleged event, as well as the dates in which the event 
might have occurred, to include October or November 1965 and 
in the spring of 1965.  The RO also provided information 
pertaining to the fellow serviceman who allegedly committed 
suicide, to include his assignment to the 545th Ordinance 
Company, 15th Battalion, at Munster Bei Dieberg, Germany.  
Later that month, USASCRUR advised that records concerning 
the suicide of a soldier in 1965 in Germany might be 
maintained by the United States Army Crime Records Center.

The United States Army Criminal Investigation Command Center, 
in a response received in November 2000, reported that 
records on file at that facility were indexed by personal 
identifiers, such as names, social security numbers, dates, 
and places of birth.  The letter states that the request did 
not contain sufficient information with which to conduct a 
proper search, specifically, a name or social security number 
of the soldier who had allegedly committed suicide.

A deferred rating decision sheet of January 2000 notes that 
the RO deferred a decision pending evidence.  The RO noted 
that the appellant's unit records should be requested from 
December 1964 to June 1966.

In March 2001, the RO sent another request to the United 
States Army Crimes Record Center.  In the request, the RO 
provided the time frame - October, November 1965 or early 
spring of 1965, the location, Muster Bei Deiberg, Germany, 
and the company the soldier was assigned to - the 545th 
Ordinance Company, 15th Ordinance Battalion.  A response 
received in April 2001, states that no records for the 
information provided were available.

After a careful review of the evidence of record, the Board 
finds that further development is needed prior to deciding 
the appellant's claim.

As noted above, the appellant has alleged as stressor the 
suicide of a fellow servicemember.  The RO has attempted to 
corroborate the appellant's claimed stressor.  However, 
responses from the USASCRUR and the US Army Crime Records 
Center have noted that due to the limited information, 
records have not been able to be located.   

The Board believes that additional efforts to try to 
corroborate the claimed stressor should be undertaken.  
Significantly, the Board notes that in January 2000, the RO 
deferred a decision on the claim and noted that unit records 
should be obtained.  However, a review of the record shows 
that the unit records were not requested, obtained or 
searched.  It is possible that the unit records document the 
alleged suicide.  Therefore, these records must be obtained.  

Moreover, it is possible that the base hospital records show 
and document that a suicide occurred during the time frame 
referenced by the appellant.  Therefore, the Board finds that 
the hospital records should be searched in order to determine 
if there were any documented suicides between October and 
November 1965 , or early spring of 1965.  Accordingly, the 
case is REMANDED for the following action:

1.  The RO should obtain the unit 
records for the 545th Ordinance Company 
15th Ordinance Battalion for the to 
verify the appellant's account of the 
suicide of a fellow servicemember in 
October, November 1965 or spring of 
1965.  

2.  The RO should attempt to obtain any 
hospital records documenting a suicide 
from the base hospital at Muster Bei 
Dieberg, Germany, for the time period 
between October and November 1965, or 
early spring of 1965.

3.  The RO should adjudicate the issue 
of entitlement to service connection 
for major depressive disorder and issue 
a rating decision.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


